DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 24 May 2022.  Claims 13-17 are currently amended.  Claims 18-20 are canceled.  Claims 13-17 are pending review in this action.  The previous objections to the specification and the claims are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Electrochim. Acta, 129, pp 55-61, hereinafter Zhang.
Regarding claim 13, Zhang teaches a lithium-sulfur battery (Section 2.2).
The lithium-sulfur battery includes a cathode electrode.  The cathode electrode includes elemental sulfur particles (“S8”) (Section 2.2, 1st paragraph).
A separator covers the cathode (figure 1b).  The separator is formed with a coating of Al2O3 nanoparticles, which faces the cathode (Section 2.1, 1st paragraph and figure 1b). Therefore the elemental sulfur particles of the cathode are “coated” with Al2O3 nanoparticles.  Given that the Al2O3 nanoparticles coat the cathode, they are “cathode coating nanoparticles”. The sulfur particles and the Al2O3 nanoparticles are covered by the separator (Celgard), which is a flexible, polymeric film (Section 2.1, 1st paragraph).
The function of the Al2O3 coating on the separator is to adsorb and trap polysulfides (Section 1, 2nd paragraph; Section 3, 1st paragraph).  Therefore, a “reservoir” is defined by the separator (“flexible film”) to contain the adsorbent-anchored polysulfides.
The elemental sulfur particles (“S8”) are cathode active materials. The elemental sulfur particles (“S8”) are covered by the Al2O3 nanoparticles “cathode coating nanoparticles” and the separator (“flexible film”).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Mater. Chem. A, 3, pp 18829-18834, hereinafter Chang.
Regarding claim 13, Chang teaches a lithium-sulfur battery (abstract).
The lithium-sulfur battery includes a cathode electrode.  The cathode electrode includes pure sulfur particles (“S8”) (Supplementary Material, Section Electrochemical and Microstructural Analyses).
A separator covers the cathode (figure 1a).  The separator is formed with a coating of multiwall carbon nanotubes (MWCNT) (“nanoparticles”), which faces the cathode (p. 18829, 3rd paragraph and p.18830, 1st paragraph). Therefore the elemental sulfur particles of the cathode are “coated” with MWCNT (“nanoparticles”).  Given that the MWCNT nanoparticles coat the cathode, they are “cathode coating nanoparticles”. The sulfur particles and the MWCNT (“cathode coating nanoparticles”) are covered by the separator (Celgard), which is a flexible, polymeric film (p.18830, 1st paragraph).
The function of the MWCNT (“nanoparticles”) on the separator is to adsorb and trap polysulfides (p. 18830, 1st paragraph).  Therefore, a “reservoir” is defined by the separator (“flexible film”) to contain the adsorbent-anchored polysulfides.
The elemental sulfur particles (“S8”) are cathode active materials. The elemental sulfur particles (“S8”) are covered by the MWCNT (“cathode coating nanoparticles”) and the separator (“flexible film”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi.
Regarding claim 13, Li teaches a lithium-sulfur battery (Supplementary Material, Section Physical and Electrochemical Characterization).
The lithium-sulfur battery includes a cathode electrode, which is formed from conductive material and sulfur particles (“S8”) (Supplementary Material, Preparation of Carbon-Sulfur Electrode and figure 1).
The cathode electrode is covered with an alucone film (“polymeric film”) (abstract).
Li teaches that the alucone film (“flexible film”) protects polysulfides from migration (p. 9758, 2nd paragraph).  Therefore the alucone film (“flexible film”) forms a reservoir in the electrode.  
The sulfur particles (“S8”) are cathode active materials. The sulfur particles (“S8”) are covered by the alucone film (“flexible film”) (figure 1).
Li fails to teach that: 1) the sulfur particles (“S8”) are coated by nanoparticles and 2) that the polysulfides are anchored on adsorbents.
Including nanoparticles to act as polysulfide adsorbents within a sulfur electrode of a lithium-sulfur battery is well-known in the art – see, e.g. Choi.
Choi teaches a lithium-sulfur battery. The sulfur electrode of the lithium-sulfur battery includes sulfur particles mixed with conductive material and nano-sized Al2O3 particles (Section 2.1).  Given that the materials are mixed together, the sulfur particles are considered “coated” with the nano-sized Al2O3 particles. Choi teaches that the Al2O3 particles serve to adsorb polysulfides (Conclusion). Given that the Al2O3 nanoparticles coat the cathode sulfur particles, they are “cathode coating nanoparticles”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Al2O3 nanoparticles within Li’s electrode for the purpose of enhancing the effect of trapping polysulfides through adsorption.

Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi as applied to claim 13 above and further in view of Adv. Mater. Interfaces, 1600762, hereinafter Ban.
Regarding claim 14, Li as modified by Choi teaches an alucone film, made using polyethylene glycol as precursor (Li’s p. 9757, last paragraph).
Li as modified by Choi fails to teach an alucone film formed using glycerol as precursor (AlGL).
Ban describes various alucones used in lithium-ion battery electrodes (abstract).  Ban teaches that coatings used on sulfur-based electrodes require elasticity for the purpose of accommodating volume changes (Section 3.2).  Ban shows that an alucone formed using glycerol as precursor has a lower Young’s modulus than an alucone formed using ethylene glycol as precursor (Table 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alucone formed using glycerol as precursor for the purpose of using its elasticity.

Regarding claim 15, Li as modified by Choi teaches an alucone film, made using polyethylene glycol as precursor (Li’s p. 9757, last paragraph).
Li as modified by Choi fails to teach an alucone film formed using glycerol propoxylate as precursor (AlGLP).
Ban describes various alucones used in lithium-ion battery electrodes (abstract).  Ban explains that glycerols and similar polyols are especially effective at forming alucones because of the availability of extra hydroxyl groups.  Ban teaches that coatings used on sulfur-based electrodes require elasticity for the purpose of accommodating volume changes (Section 3.2).  Ban shows that an alucone formed using glycerol as precursor has a lower Young’s modulus than an alucone formed using ethylene glycol as precursor (Table 2).  Glycerol propoxylate is a variant of glycerol and expected to behave as glycerol and in a manner consistent with Ban’s teachings.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alucone formed using glycerol or a variant thereof such as glycerol propoxylate as precursor for the purpose of using its elasticity.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2019/0044151, hereinafter Elam, ACS Nano, 8, pp 7263-7269, hereinafter Ishchuk and Adv. Mater. Interfaces, 1600762, hereinafter Ban.
Regarding claim 16, Li as modified by Choi teaches an alucone film as a protective coating on sulfur electrode (Li’s abstract).
Li as modified by Choi fails to teach a zincone.
Alucones and zincones are films that have been used as protective coating in lithium ion battery electrodes - see, e.g. Elam (paragraphs [0002, 0009]).  It is well-known that zincones can be produced with glycerol as precursor – see, e.g. Ishchuk, p. 7263, 1st paragraph).  Moreover, alucones produced with glycerol as precursor are known to have good elastic properties – see, e.g. Ban (Section 3.2 and Table 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a zincone formed using glycerol as precursor for the purpose of forming the protective layer on the sulfur electrode.

Regarding claim 17, Li as modified by Choi teaches an alucone film as a protective coating on sulfur electrode (Li’s abstract).
Li as modified by Choi fails to teach a zincone.
Alucones and zincones are films that have been used as protective coating in lithium ion battery electrodes - see, e.g. Elam (paragraphs [0002, 0009]).  It is well-known that zincones can be produced with glycerol as precursor – see, e.g. Ishchuk, p. 7263, 1st paragraph).  Moreover, alucones produced with glycerol as precursor are known to have good elastic properties – see, e.g. Ban (Section 3.2 and Table 2). Glycerol propoxylate is a variant of glycerol and expected to behave as glycerol and in a manner consistent with Ban’s teachings.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a zincone formed using glycerol or one of its variants, such as glycerol propoxylate as precursor for the purpose of forming the protective layer on the sulfur electrode.

Response to Arguments
Applicant's arguments filed on 24 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Al2O3 coating on the separator in Zhang cannot be considered to coat the cathode. Applicant presents an analogy of a person sitting in a car and asserts that the person would not be considered “coated” in paint, because the body of the car is coated in paint. Applicant makes the same argument against the Chang reference.
However, applicant’s analogy is flawed. In the first place, the car paint is on the outside of the car body and does not face the person and secondly, there is empty space between the person and the car body. In contrast, within Zhang’s assembly, the Al2O3 coating on Zhang’s separator faces the cathode (see figure 1b) and is positioned directly onto the cathode in the assembled cell. In the assembled cell, there are three closely adhered layers in the order sulfur cathode, Al2O3 coating and Celgard separator. As such, the Al2O3 coating coats both the separator and the particles of the cathode. 
Analogously, in Chang, the MWCNT coating faces the cathode (p.18830, 1st paragraph). Thus, in Chang as well, the MWCNT coating coats both the separator and the particles of the cathode.

Applicant argues that the Al2O3 nanoparticles in the Choi reference cannot be said to be coating the sulfur particles. Again, applicant presents the car paint analogy. 
Again, the analogy is flawed. Car paint is a contiguous fluid layer applied onto a metal surface. In the Choi reference and in the instant claims, we have particulate materials. Thus, the physical arrangements are not comparable. 
In Choi, as in the instant application, we have large sulfur particles (Choi’s have a diameter of about 20 µm) and much smaller nanoparticles (Choi’s have a diameter of 150 nm). The mixing of these particles would necessarily result in the larger sulfur particles being at least partially coated with the smaller nanoparticles. 
Applicant is invited to amend the claims to more closely describe the instantly presented structures. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724